Paterson, J., concurring.
I concur on the ground that the jury received evidence out of court. “ Upon retiring for deliberation, the jury may take with them all papers (except depositions),” etc. There is significance in the words “ upon retiring for deliberation,” and a substantial observance of the provision will subserve a wise and just purpose. The court and the attorneys should know what papers are taken, by the jury. The defendant certainly has the right to know what documents the jury desire to take with them,—or which they call for during their deliberation,—in order that he may submit to them for their consideration any other papers which may tend to explain the contents of the papers asked for. The value of this right and the importance of its enforcement is apparent in cases, like the one at bar, where only portions of the documentary evidence are read to the jury and commented on. Counsel, of course, assume that only those portions are actually before the jury, and they conduct the defense and conclude the trial accordingly.